803 F.2d 1181Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dennis W. MAYE, Plaintiff-Appellant,v.E.B. WRIGHT, Warden;  K. Ham, Correctional Officer,Defendants-Appellees.
No. 86-7202.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1986.Decided Oct. 23, 1986.

Dennis W. Maye, appellant pro se.
Mary Sue Terry, Office of the Attorney General, for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Dennis W. Maye, a Virginia inmate, seeks to appeal the district court order dismissing his claim under 42 U.S.C. Sec. 1983 for failure to pay a partial filing fee.


2
The district court initially directed Maye to pay a partial filing fee of $37.88, an amount equal to fifteen percent of the money deposited to his prison account for the six months preceding the filing of the complaint, unless Maye showed special circumstances excusing payment.  Maye responded with objections, and the district court lowered the fee to $33.00.


3
Thereafter, Maye requested an extension of time to pay, and the district court granted the request.  When Maye neither paid the fee nor submitted an adequate explanation to excuse payment of the fee, the district court dismissed the action.


4
Since the district court correctly followed the procedures approved by this Court in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), we affirm the district court's order dismissing the complaint without prejudice.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
AFFIRMED.